TYSON, Judge.
Christopher Rob Keeter ("respondent") appeals from order entered terminating his parental rights to his minor child, C.L.K. We reverse.
*459I. Background
On 22 April 1998, J.R.O. ("mother") gave birth to C.L.K. Respondent is C.L.K.'s biological father. Since 1999, C.L.K. has resided with her maternal grandparents, John Owen and Janet Owen ("the maternal grandparents"). In July 2002, C.L.K.'s mother died. C.L.K.'s maternal grandparents have provided for C.L.K. since her mother's death. Respondent visited C.L.K. five or six times after her mother's death. Respondent's last visited with C.L.K. during August 2003.
On 30 April 2004, the maternal grandparents filed a petition to terminate respondent's parental rights and alleged respondent: (1) willfully failed to provide support for C.L.K. for over one year; (2) willfully abandoned C.L.K. for at least six consecutive months immediately preceding the filing of the petition; and (3) has been incarcerated most of C.L.K.'s life. The maternal grandparents intend to adopt C.L.K. In August 2004, respondent was incarcerated for felony breaking and entering and larceny.
On 11 October 2005, the trial court conducted a hearing on whether to terminate respondent's parental rights. On 22 March 2006, the trial court found respondent had: (1) willfully failed to provide support for C.L.K. for over one year preceding the institution of this action and (2) willfully abandoned C.L.K. for at least six consecutive months immediately preceding the filing of this action. The trial court also found and concluded C.L.K.'s best interest was served by terminating respondent's parental rights. Respondent appeals.
II. Issues
Respondent argues the trial court erred by: (1) failing to reduce its order to writing within the statutory prescribed time limit and (2) entering findings of fact numbered 12, 13, and 14.
III. Standard of Review
A proceeding to terminate parental rights is a two step process with an adjudicatory stage and a dispositional stage. A different standard of review applies to each stage. In the adjudicatory stage, the burden is on the petitioner to prove by clear, cogent, and convincing evidence that one of the grounds for termination of parental rights set forth in N.C. Gen.Stat. § 7B-1111(a) exists. The standard for appellate review is whether the trial court's findings of fact are supported by clear, cogent, and convincing evidence and whether those findings of fact support its conclusions of law. Clear, cogent, and convincing describes an evidentiary standard stricter than a preponderance of the evidence, but less stringent than proof beyond a reasonable doubt.
If the petitioner meets its burden of proving at least one ground for termination of parental rights exists under N.C. Gen.Stat. § 7B-1111(a), the court proceeds to the dispositional phase and determines whether termination of parental rights is in the best interests of the child. The standard of review of the dispositional stage is whether the trial court abused its discretion in terminating parental rights.
In re C.C., J.C., 173 N.C.App. 375, 380-81, 618 S.E.2d 813, 817 (2005) (internal quotations and citations omitted).
IV. Late Entry of Order
Respondent argues the trial court erred when it failed to reduce its order to writing within the statutory prescribed time limit. We agree.
N.C. Gen.Stat. § 7B-1110(a) (2005) mandates, "[a]ny order shall be reduced to writing, signed, and entered no later than 30 days following the completion of the termination of parental rights hearing." (Emphasis supplied). While "a trial court's violation of statutory time limits . . . is not reversible error per se . . ., the complaining party [who] . . . appropriately articulate[s] the prejudice arising from the delay . . . justif[ies] reversal of the order." In re S.N.H., 177 N.C.App. 82, 84, 627 S.E.2d 510, 513 (2006). While "[t]he passage of time alone is not enough to show prejudice, . . . [we] recently [held] that the `longer the delay in entry of the order beyond the thirty-day deadline, the more likely prejudice will be readily apparent.'" Id. at 85, 627 S.E.2d at 513-14 (quoting In re C.J.B., 171 N.C.App. 132, 135, 614 S.E.2d 368, 370 (2005)). "This Court has held that *460use of the language `shall' is a mandate to trial judges, and that failure to comply with the statutory mandate is reversible error." In re Eades, 143 N.C.App. 712, 713, 547 S.E.2d 146, 147 (2001) (citations omitted).
This Court has held, "prejudice has been adequately shown by a five-month delay in entry of the written order terminating respondent's parental rights." In re C.J.B., 171 N.C.App. at 135, 614 S.E.2d at 370. We stated, "For four unnecessary months the appellate process was put on hold, any sense of closure for the children, respondent, or the children's current care givers was out of reach[.]" Id.
This Court has also stated:
a delay in excess of six months to enter the adjudication and disposition order terminating her parental rights is highly prejudicial to all parties involved. Respondent-[parent], the minor[], and the foster parent[s] did not receive an immediate, final decision in a life altering situation for all parties. Respondent-[parent] could not appeal until "entry of the order." See N.C. Gen.Stat. § 7B-1113 (2003). If adoption becomes the ordered permanent plan for the minor[], the foster parent[s] must wait even longer to commence the adoption proceedings. The minors are prevented from settling into a permanent family environment until the order is entered and the time for any appeals has expired.
In re L.E.B., K.T.B., 169 N.C.App. 375, 379, 610 S.E.2d 424, 426-27, disc. rev. denied, 359 N.C. 632, 616 S.E.2d 538 (2005). "[T]he harm done in this case and similar cases is not limited solely to the respondent." Id. at 381, 610 S.E.2d at 428 (Timmons-Goodson, J., concurring). "In their own respective manners, juveniles, their foster parents, and their adoptive parents are each affected by the trial court's inability to enter an order within the prescribed time period." Id.
Upon similar allegations, this Court has repeatedly found prejudice to exist in numerous cases with facts analogous to those here. See In re D.M.M., ___ N.C.App. ___, ___, 633 S.E.2d 715, 716 (2006) (The trial court's order was reversed when it failed to hold the termination hearing for over one year after DSS filed its petition to terminate and by entering its order an additional seven months after the statutorily mandated time period.); In re D.S., 177 N.C.App. 136, 628 S.E.2d 31 (2006) (The trial court's entry of its order seven months after the termination hearing was a clear and egregious violation of N.C. Gen.Stat. § 7B-1109(e) and § 7B-1110(a), and the delay prejudiced all parties.); In re O.S.W., 175 N.C.App. 414, 623 S.E.2d 349 (2006) (The trial court's order was vacated because it failed to enter its order for six months and the father was prejudiced because he was unable to file an appeal.); In re T.W., L.W., E.H., 173 N.C.App. 153, 617 S.E.2d 702 (2005) (The trial court entered its order just short of one year from the date of the hearing and this Court reversed the trial court's order.); In re L.L., 172 N.C.App. 689, 616 S.E.2d 392 (2005) (A nine month delay prejudiced the parents.); In re T.L.T., 170 N.C.App. 430, 612 S.E.2d 436 (2005) (The trial court's judgment was reversed because it failed to enter its order until seven months after the hearing.); In re L.E.B., K.T.B., 169 N.C.App. 375, 610 S.E.2d 424 (A delay of the entry of the order of six months was prejudicial to the respondent, the minors, and the foster parent.); see also In re E.N.S., 164 N.C.App. 146, 153, 595 S.E.2d 167, 172 ("While we have located no clear reasoning for [the thirty day time limit], logic and common sense lead us to the conclusion that the General Assembly's intent was to provide parties with a speedy resolution of cases where juvenile custody is at issue."), disc. rev. denied, 359 N.C. 189, 606 S.E.2d 903 (2004).
"Although In re E.N.S. involved N.C. Gen. Stat. § 7B-807(b) and § 7B-905(a), the General Assembly added the same thirty day time limitation to both N.C. Gen.Stat. § 7B-1109(e) and § 7B-1110(a) during the same legislative session." In re L.E.B., K.T.B., 169 N.C.App. at 380, 610 S.E.2d at 427; see 2001 N.C. Sess. Laws ch. 208, § 17, § 22, and § 23. "The logic applied in In re E.N.S. towards N.C. Gen.Stat. § 7B-807(b) and § 7B-905(a) supports our analysis of N.C. Gen.Stat. § 7B-1109(e) and § 7B-1110(a)." In re L.E.B., K.T.B., 169 N.C.App. at 380, 610 S.E.2d at 427.
*461Respondent argues: (1) he and all related parties were entitled to a speedy resolution of the petitioners' allegations; (2) C.L.K. is entitled to a permanent plan of care at the earliest possible age; (3) the trial court's delay in entering its order delayed his right to appeal; (4) the trial court's delay extends the time parents are separated from their children to the prejudice of their relationship; and (5) petitioners barred respondent from any communication with C.L.K. In re J.N.S., ___ N.C.App. ___, 637 S.E.2d 914 (2006); see In re D.S., 177 N.C.App. at ___, 628 S.E.2d at 33 (The respondent articulated prejudice when the respondent and the "child have lost time together, the foster parents are in a state of flux, and the adoptive parents are not able to complete their family plan."); In re D.M.M., ___ N.C.App. at ___, 633 S.E.2d at 718 (The respondent alleged prejudice because the respondent was unable to appeal or seek any relief from the trial court.).
The trial court completed respondent's termination of parental rights hearing on 11 October 2005. The trial court ruled respondent's parental rights were terminated that day. On 22 March 2006, nearly six months later, the trial court reduced its order to writing, signed, and filed it with the Clerk of Superior Court.
Respondent argues the facts here are similar to the cases cited because C.L.K., respondent, and the maternal grandparents did not receive an immediate, final decision within thirty days of 11 October 2005. The maternal grandparents were forced to wait longer before proceeding to adoption. C.L.K. was prevented from settling into a permanent family environment. Respondent argues he was prejudiced by the late entry of the termination of parental rights order because: (1) he could not appeal until the entry of the order; (2) he was incarcerated at the time of the termination of parental rights hearing; (3) his release date was May 2006, within weeks of the entry of the termination of parental rights order; and (4) his living situation was drastically different at the time of the hearing than at the time of the entry of the termination of parental rights order. Our precedents clearly require reversal where a late entry of order occurs and respondent alleges and demonstrates prejudice. See In re D.M.M., ___ N.C.App. at ___, 633 S.E.2d at 716.
V. Conclusion
The trial court erred and prejudiced respondent and C.L.K. when it entered its order more than five months after the conclusion of the hearing and the court orally rendered its order. "This late entry is a clear and egregious violation of both N.C. Gen.Stat. § 7B-1109(e), N.C. Gen.Stat. § 1110(a), and this Court's well established interpretation of the General Assembly's choice and use of the word `shall.'" In re L.E.B., K.T.B., 169 N.C.App. at 378, 610 S.E.2d at 426.
Respondent specifically argued and articulated the prejudice he and his minor child suffered as a result of the delay in the entry. In light of our holding, it is unnecessary to consider respondent's remaining assignments of error. The trial court's order is reversed.
Reversed.
Judge ELMORE concurs.
Judge GEER dissents by separate opinion.